= eee STP OF COLRT
Elsah Ded Ei. SUA BE EIS? 25
Case: 1:194v/02bBSO ba ik dst see Bite cg Dh >

ar AR 6), OHEO

CHE Wo. Le lG-CYU-13 PL

4

STEPHEN) Ww: ByERLY,

 

 

PLAIOTSF, F, .
Us 1 supe CAFUER
é FILED
VANES hs DE Wes, etal, : JAN 13 2020
DEF EW 4 WIE), SBS STR cou

 

MOCIBW For KRECUS AL ar JUDGE Soko mony OLIVER
And RECUS 7p /

oe Maeisteate MhE Ruz.

lhauth Fe Mov &s Fok the Reoug,y fer Judse Sohonpy OLweh Favre The Above
CASE Lod Don Fhi of og t-tacst As he es A wg ed de
DeWeese ef y/ Lanse wert hex AY -2y—-2 BS2 ‘ Buelse
pod ew te dual Fatt zee A CASE W
The M0, ALLE, 0, (FEB) Acfas, )
Jechee = hia S&F FAY
es = Sh at Sb br 5 tha de Whee Kiet 2 REMOVE —
aires d file 1 ain PEISTELICA LLEWwdeR. Ledcaa/| [pul 2b
. ciey —— = s —
Ts mt ECs) Aud any pao ded ar] aching aries
/ el A pPhant FE, Fuathen we sti te gous diotoe) ae bE
IL ‘ ; ; . —
to The wstivT hobo», Se peryie- The ne i Sos
bjcets matter Jun digTiba, 2B GC, 65t ?; °F re 7
tt tstak webster tve baw beive (p00 led ned kid €
beth oe " o de J Ce | Chimepa { CASES 2oDA- CA
TAE bare eewad oe Riekhnad Co e _
“ CF zo0d- an 0424 Dy Wo sub stoatrve Inu ety te was rave heel
Zl Aw 002 ~¢fl- , ; . |
Sted U Hboky/ (ot!) iZ9 O65 5% 3d. 5ZS, Sy bigs, Depa Ur iuge Fedear- counts
ie SuriSdie hon, brie helo v. Tomo kis (1990), 304 US.
OF Subqee matter Gk RIS die 77 2KA ? L
- Ty Guetsheuld App Ay aoe Folfow Whe wll, sale titel or Coweness
et a ‘ul Werth, Carl uv. Grenadin 92), G03 US, 2ZYF, 253 “SY aA 3
men “ J toe She ltnited Stes GE t pont, nm pelea
he JUufpheme Core 7 o) . kk a
fiz atael Fon a-| hensons, aud have d bevivsint- Hat SPeare Kee. jit
+his lr hearted AG A paety,

iA bad igs by8kh y VS,
OhWwek Ohne) bAA
MAE AE LS A pach, to

CL
Case: 1:19-cv-02882-SO Doc #: 4 Filed: 01/13/20 2 of 2. PagelD #: 24

[-5-2 DRO

C2)

Respect ¢i ld, \y suborT[ed,

W hyn h
Ak, SHe he a Sai age

HAYZY-ZFF0
Mako Cee. Sort
/, 0, Bex £7

& Aso
Kress ~, 0? ei as -90S7
